                                       Case 18-21683-AJC              Doc 51              Filed 03/11/19        Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                             www.flsb.uscourts.gov
                                                 CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                              Original Plan
                        ■     Second                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: John M. Skippings                               JOINT DEBTOR:                                              CASE NO.: 18-21683
SS#: xxx-xx- 3949                                            SS#: xxx-xx-
I.          NOTICES
            To Debtors:         Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:       Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
            To All Parties:     The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                          Included       ■    Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                          Included       ■    Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                         Included       ■    Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,059.00              for months    1    to 3     ;

                   2.   $1,297.78              for months    4    to 13 ;

                   3.   $1,112.32              for months 14 to 33 ;

                   4.   $839.52                for months 34 to 59 ;

                   5.   $1,106.28              for months 60 to            ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                             ■      NONE       PRO BONO
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
          1. Creditor: Riverwood Condominium Association Inc
                Address: c/o Charles F. Otto,               Arrearage/ Payoff on Petition Date      14,864.31
                         Esquire
                                                             Regular Payment (Maintain)                         $715.00      /month (Months   1   to 3   )
                         Straley Otto
                         2699 Stirling Road #C207            Regular Payment (Maintain)                         $763.47      /month (Months   4   to 33 )
                         Ft. Lauderdale FL 33312
                                                             Regular Payment (Maintain)                         $515.47      /month (Months 34    to 60 )
                                                             Arrears Payment (Cure)                             $247.73      /month (Months   1   to 60 )
           Last 4 Digits of
           Account No.:                 0302                 Condo Oct 2018 Special Assessment                  $168.60      /month (Months   4   to 13 )
          Other:
LF-31 (rev. 10/3/17)                                                           Page 1 of 3
                                         Case 18-21683-AJC                 Doc 51 Filed 03/11/19
                                                                            Debtor(s): John M. Skippings
                                                                                                                       Page 2 of 3    Case number: 18-21683

          ■   Real Property                                                               Check one below for Real Property:
                  ■ Principal       Residence                                                   Escrow is included in the regular payments
                       Other Real Property                                                 ■    The debtor(s) will pay    ■   taxes   ■   insurance directly
         Address of Collateral:
         19208 NE 25 Avenue #302, Miami, FL 33180

              Personal Property/Vehicle
         Description of Collateral:
              B. VALUATION OF COLLATERAL:                         ■    NONE
              C. LIEN AVOIDANCE                 ■   NONE
              D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                 distribution fom the Chapter 13 Trustee.
                       ■    NONE
              E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                 fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Ocwen                           9968                         19208 NE 25 Avenue Apt 302
                       1.                                                                Miami, FL 33180
                            Safco                           0821                                    2007 Honda CRV
                       2.
IV.           TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
              A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                               ■   NONE
              B. INTERNAL REVENUE SERVICE:                        ■    NONE
              C. DOMESTIC SUPPORT OBLIGATION(S):                           ■     NONE
              D. OTHER:             ■   NONE
V.            TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                                                     A. Pay            $242.51        /month (Months 60           to      )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
                B.          If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
                C. SEPARATELY CLASSIFIED:                     ■   NONE
                *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
                creditors pursuant to 11 U.S.C. § 1322.
VI.           EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
              section shall not receive a distribution from the Chapter 13 Trustee.
                       ■    NONE
VII.          INCOME TAX RETURNS AND REFUNDS:                               NONE
                       ■    The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                            annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                            Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                            provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                            increases by more than 3% over the previous year’s income. [Miami cases]
VIII.         NON-STANDARD PLAN PROVISIONS                         ■    NONE

LF-31 (rev. 10/3/17)                                                              Page 2 of 3
                                Case 18-21683-AJC                Doc 51 Filed 03/11/19
                                                                  Debtor(s): John M. Skippings
                                                                                                 Page 3 of 3   Case number: 18-21683


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                          Joint Debtor
  John M. Skippings                                       Date                                                                Date



  Carolina A. Lombardi                       March 11, 2019
   Attorney with permission to sign on                 Date
            Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
